Citation Nr: 1611227	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  11-14 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of a Giardia lamblia infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

On a May 2011 substantive appeal form, the Veteran requested a Board hearing.  However, the Veteran withdrew his request for such hearing in a written statement received in December 2015.  See 38 C.F.R. § 20.704(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In statements received in October 2009 and December 2009, the Veteran asserts that he suffered from an in-service Giardia lamblia infection, for which he has since sought treatment, to include at the VA Medical Center (VAMC) in Chillicothe, Ohio, because of recurrence of "attacks at varying times and severity" over the years related to the infection.  Additionally, in a March 2016 statement, the Veteran's representative asserts not only that the Veteran's claims file is missing private and VA medical records, but also that the Veteran has permanent residuals, possibly including lactose intolerance and villi damage, from the in-service Giardia infection.

Review of the claims file (see VA treatment records dated September 23, 2005, and November 3, 2006) shows that the Veteran has had multiple colonoscopies at Adena Hospital with Dr. David Smith, but records of such treatment do not appear to be currently associated with the claims file.  Thus, because these records could be relevant to the Veteran's claim, they should be requested on remand pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Furthermore, in the March 2016 statement, the Veteran's representative contends that a VA examination could confirm the Veteran's contentions.  Accordingly, the Board finds that the Veteran should be afforded a VA examination to identify if the Veteran currently has a Giardia infection and/or residuals of such an infection. The examiner should opine on whether any such disability present is related to the Veteran's military service, to include consideration of the Veteran's contention that he had an in-service Giardia lamblia infection.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran's service treatment records (STRs) have been determined to be unavailable.  In April 2010, the RO issued a formal finding that the Veteran's STRs were unavailable after repeated attempts to obtain the records, from the Veteran and the National Personnel Records Center, as they were likely destroyed in a fire.

Relevant VA medical records should also be requested.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated him for a Giardia lamblia infection and/or residuals of such an infection.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.  Specifically, request records from the Chillicothe VAMC, and records from Adena Hospital and Dr. David Smith.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any Giardia lamblia infection and/or residuals of such an infection.  The examiner must review the claims file.  All indicated tests should be accomplished, and all clinical findings reported in detail. 

The examiner should opine as to whether any Giardia lamblia infection and/or residuals of such an infection at least as likely as not (50 percent probability or greater) had an onset during the Veteran's active service, to include consideration of the Veteran's contentions that he was treated for an in-service Giardia infection and that he suffers from residuals, possibly including lactose intolerance and villi damage, of such an infection. 

The examiner should report all examination findings, along with the complete rationale for all conclusions reached.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed and the claim on appeal readjudicated.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




